Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Michelle Hardy
(OI File No. H-12-4-3124-9),
Petitioner,
Vv.

The Inspector General.

Docket No. C-14-277
Decision No. CR3230
Date: May 13, 2014
DECISION

The Inspector General (1.G.) of the United States Department of Health and Human
Services excluded Petitioner, Michelle Hardy, from participation in Medicare, Medicaid,
and all other federal health care programs pursuant to 42 U.S.C. § 1320a-7(b)(4),
effective October 20, 2013. For the reasons stated below, I conclude that the I.G. has a
basis for excluding Petitioner from participation in federal health care programs because
the Arizona State Board of Nursing (AZ BON) revoked Petitioner’s license to provide
health care as a Registered Nurse (RN) for reasons bearing on her professional
competence or professional performance. The exclusion must last while Petitioner’s
license remains revoked. 42 U.S.C. § 1320a-7(c)(3)(E).

I. Background

By letter dated September 30, 2013, the I.G. notified Petitioner that she was being
excluded from Medicare, Medicaid, and all federal health care programs pursuant to

42 U.S.C. § 1320a-7(b) until she regains her license as an RN in Arizona and is reinstated
in the program by the I.G. The I.G. advised Petitioner that the exclusion was because her
license to provide health care as an RN was revoked, suspended, or otherwise lost or
surrendered while a formal disciplinary proceeding was pending before the AZ BON for
reasons bearing on her professional competence, professional performance, or financial
integrity. 42 U.S.C. § 1320a-7(b); 42 C.F.R. § 1001.501. IG. Exhibit (Ex.) 1.

Petitioner timely filed her request for a hearing (RFH) and this case was assigned to me
for hearing and decision. On January 8, 2014, I convened a prehearing conference by
telephone, the substance of which is summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence (Order) of January 9, 2014. See 42 C.F.R. § 1005.6.
Pursuant to the Order, the I.G. submitted the I.G.’s brief (I.G. Br.) together with two
exhibits (I.G. Exs. 1-2). Petitioner submitted a response brief (P. Br.). I admit into
evidence LG. Exs. 1-2, without objection. Although Petitioner indicated that she did not
believe that an in-person hearing was necessary, she listed herself as a proposed witness.
P. Br. at 3. I provided Petitioner an opportunity to provide additional testimony. March
28, 2014 E-mail (DAB E-File Doc. No. 10). Petitioner responded, providing additional
argument and clarifying that she did not propose in-person testimony. March 29, 2014
E-mail (DAB E-File Doc. No. 11). The I.G. did not propose any witnesses. I.G. Br. at 6.
Therefore, an in-person hearing is unnecessary and I issue this decision on the basis of
the written record.

II. Issue

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs pursuant
to 42 U.S.C. § 1320a-7(b)(4)(A).

Ill. Jurisdiction

I have jurisdiction to decide this issue. 42 C.F.R. §§ 1001.2007(a)(1), 1005.2(a);
42 U.S.C. § 1320a-7(f).

IV. Findings of Fact, Conclusions of Law, and Analysis!

A. There is a basis for Petitioner’s exclusion pursuant to 42 U.S.C. § 1320a-
7(b)(4)(A), and the I.G. has proven each required element under the statute.

The I.G. cites 42 U.S.C. § 1320a-7(b)(4) as the basis for Petitioner’s permissive
exclusion. I.G. Ex. 1. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program

' My findings of fact and conclusions of law are set forth in italics and bold font.
oe Rk

(4) LICENSE REVOCATION OR SUSPENSION. — ANY
INDIVIDUAL OR ENTITY —

(A) whose license to provide health care has been revoked or
suspended by any State licensing authority, or who otherwise
lost such a license or the right to apply for or renew such a
license, for reasons bearing on the individual’s or entity’s
professional competence, professional performance, or
financial integrity. . . .

Thus, the elements that must be proven for exclusion pursuant to section 1320a-7(b)(4)
in this case are: (1) a state licensing authority revoked Petitioner’s license to provide
health care, and (2) for reasons bearing on Petitioner’s professional competence,
professional performance, or financial integrity.

I. The Arizona State Board of Nursing, a state licensing
authority, revoked Petitioner’s license to provide health care as
a registered nurse.

On September 20, 2012, the AZ BON revoked Petitioner’s license to practice nursing in
the state of Arizona. I.G. Ex. 2 at 4-5. Petitioner concedes that the AZ BON revoked her
license. P. Br. at 1-2. The AZ BON is the licensing authority for RNs in Arizona, with
the authority to issue RN licenses and to revoke those licenses. Ariz. Rev. Stat. §§ 32-
1606(B)(10), 32-1663(A)(5), (D). Thus, I find that the first element under 42 U.S.C.

§ 1320a-7(b)(4) is satisfied.

2. The Arizona State Board of Nursing revoked Petitioner’s
Registered Nurse license for reasons bearing on her
professional competence or professional performance.

On or about February 17, 2012, the AZ BON received information from Yuma County
Adult Probation indicating that Petitioner pled guilty to a felony charge. I.G. Ex. 2 at 2.
The AZ BON conducted an investigation that led to disciplinary proceedings. Petitioner
did not appear at the proceedings.” The AZ BON found that on or around May 10, 2011,
Petitioner was charged in the Yuma County Superior Court in Yuma, Arizona with

> Under Arizona law, Petitioner was deemed to have admitted the facts alleged against
her because she failed to defend herself in that proceeding. I.G. Ex. 2, at 1; Ariz. Rev.
Stat. § 32-1663(F)(3).
conspiracy to import into [the state of Arizona] or offer to
transport for sale or import into [the state of Arizona], sell,
transfer or offer to sell or transfer dangerous drugs, a class
two felony; possession of dangerous drugs for sale, to wit:
methamphetamine, a class two felony; promoting prison
contraband, a class two felony; and assisting a criminal street
gang, to wit: importation, transportation, transfer and sale of
a dangerous drug, a class three felony... .

I.G. Ex. 2 at2. The AZ BON also found that on or about March 2, 2012,
Petitioner was convicted pursuant to her guilty plea of “attempted assisting
a criminal street gang, a class four felony.” I.G. Ex. 2 at 2.

The AZ BON concluded that Petitioner’s criminal acts constituted “conduct or practice
that is or might be harmful or dangerous to the health of a patient or the public.” LG. Ex.
2 at 3, citing Ariz. Rev. Stat. § 32-1601(22)(d). The AZ BON also admonished Petitioner
for failing to report that she was charged with a felony, failing to report that she was
convicted of a felony, and failing to furnish a written detailed explanation to the AZ
BON, as required. Ariz. Rev. Stat. § 32-1601(22)(j), (J; Ariz. Admin. Code § R4-19-
403(25), (28), (29). The AZ BON found that Petitioner’s actions constituted
unprofessional conduct as defined in Ariz. Rev. Stat. § 32-1601(22)(b),(d),(j) and (/).
The AZ BON found Petitioner’s conduct and circumstances were sufficient cause to
revoke her license to practice as an RN in the state of Arizona. Accordingly, the AZ
BON revoked Petitioner’s RN license. I.G. Ex. 2 at 3-4; Ariz. Rev. Stat. §§ 32-
606(B)(17), 32-1664(N), 32-1663(A), (D), (E); see also Ariz. Rev. Stat. § 32-3208(D).

Petitioner argues that the revocation of her RN license did not bear on her professional
competence, professional performance, or financial integrity because the revocation
“occurred outside the relm [sic] of my practice.” P. Br. at 2,3. However, the AZ BON
concluded that there were four bases under Arizona law to revoke Petitioner’s license, all
of which constituted unprofessional conduct. One basis in particular, (i.e., any conduct or
practice that is or might be harmful or dangerous to the health of a patient or the public)
is sufficient to conclude on its face that it directly involves professional performance.

LG. Ex. 2 at 3; Ariz. Rev. Stat. § 32-1601(22)(d).

Therefore, I conclude as a matter of law, based on the facts in the record, that the AZ
BON revoked Petitioner’s RN license for reasons related to Petitioner’s professional
competence and professional performance. Accordingly, I conclude that the second
element required for exclusion pursuant to 42 U.S.C. § 1320a-7(b)(4) is satisfied.
Therefore, the I.G. has a legal basis to exclude Petitioner.
C. The length of Petitioner’s exclusion is reasonable as a matter of law.

I conclude that the period of exclusion, which is an exclusion until the AZ BON
reinstates Petitioner’s RN license, is required by 42 U.S.C. § 1320a-7(c)(3)(E). Although
Petitioner asserts that a five-year exclusion is excessive, this is not the length of exclusion
in this case. P. Br. at 3; I.G. Ex. 1 at 1. Petitioner is simply not permitted to apply to the
AZ BON to have her nursing license reinstated until five years have passed. I.G. Ex. 2 at
5. Petitioner complains that she has no plans to regain her RN license and does not know
ow the exclusion can be lifted if she does not attempt to get regain her license. RFH at
1. The statute does not provide an exception in such a circumstance. Further, I cannot
waive the requirement that Petitioner regain her Arizona RN license in order for the
exclusion to end. See 42 C.F.R. § 1005.4(c)(1). Petitioner also asserts that she
previously “never had a mark” on her license and that she wants to be able to earn a
living to provide for her son. RFH at 2; P. Br. at 2,3. Although I am sympathetic to this
argument, it is not relevant here because I have very limited authority to reverse an
exclusion under 42 U.S.C. § 1320a-7(b)(4). See 42 C.F.R. § 1005.4(c)(5). Although I
ave the authority to reverse an exclusion, see 42 C.F.R. §§ 1001.3005(a)(3), 1005.20(b),
I can only do so if the I.G. has failed to prove that there is a basis for the exclusion.

42 C.F.R. § 1001.2007(a); Keith Michael Everman, D.C., DAB No. 1880 (2003).

Further, I cannot reverse the I.G.’s decision to impose an exclusion based on equitable
grounds. Donna Rogers, DAB. No. 2381, at 6 (2011).

Pursuant to 42 U.S.C. § 1320a-7(c)(3)(E), the period of exclusion “shall not be less than
the period during which the individual’s or entity’s license to provide health care is
revoked, suspended, or surrendered ... .” Petitioner has not presented any evidence to
support that she has been reinstated as an RN in Arizona. Accordingly, I conclude that
there are currently no facts that raise an issue before me requiring interpretation or
application of 42 U.S.C. § 1320a-7(c)(3)(E). Therefore, I conclude that the period of
exclusion is mandated by law under 42 U.S.C. § 1320a-7(c)(3)(E), based on the facts in
the record.

V. Conclusion

For the foregoing reasons, I sustain the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs pursuant to
42 U.S.C. § 1320a-7(b)(4)(A).

/s/
Scott Anderson
Administrative Law Judge

